Order, Family Court, New York County (Susan K. Knipps, J.), entered on or about February 19, 2013, which granted petitioner agency’s motion to revoke the suspended judgment entered on or about April 14, 2011, and terminated respondent’s parental rights, unanimously affirmed, without costs.
A preponderance of the evidence supports the court’s finding that respondent violated the terms of the suspended judgment (see Family Ct Act § 633 [f]; Matter of Aliyah Careema D. [Sophia Seku D.], 88 AD3d 529 [1st Dept 2011]). While respondent made efforts to comply with some of the terms of the suspended judgment, she failed to visit the child regularly for several months and failed to obtain suitable housing (see Matter of Dayjore Isaiah M. [Dominique Shaniqua M.], 109 AD3d 745 [1st Dept 2013]; Matter of Gianna W. [Jessica S.], 96 AD3d 545 [1st Dept 2012]). She also failed to submit to therapy and random drug testing (see Matter of Tony H. [Gwendolyn H.], 68 AD3d 439 [1st Dept 2009]).
A preponderance of the evidence supports the finding that it was in the child’s best interest to be freed for adoption by the foster mother, who has cared for her and her siblings for years (see Matter of Sjuqwan Anthony Zion Perry M. [Charnise Antonia M.], 111 AD3d 473, 474 [1st Dept 2013], lv denied 22 NY3d 864 [2014]).
Concur—Renwick, J.E, Richter, ManzanetDaniels and Gische, JJ.